Name: Council Regulation (EU) No 811/2014 of 25 July 2014 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Regulation
 Subject Matter: international affairs;  Europe;  international security;  civil law
 Date Published: nan

 25.7.2014 EN Official Journal of the European Union L 221/11 COUNCIL REGULATION (EU) No 811/2014 of 25 July 2014 amending Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 269/2014 (2) gives effect to certain measures provided for in Decision 2014/145/CFSP and provides for the freezing of funds and economic resources of natural persons responsible for, actively supporting or implementing, actions or policies which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, or stability or security in Ukraine or which obstruct the work of international organisations in Ukraine, and natural or legal persons, entities or bodies associated with them; legal persons, entities or bodies supporting, materially or financially, actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine; or legal persons, entities or bodies in Crimea or Sevastopol whose ownership has been transferred contrary to Ukrainian law, or legal persons, entities or bodies which have benefited from such a transfer. (2) On 22 July 2014, the Council agreed to expand the restrictive measures with a view to targeting individuals or entities who actively provide material or financial support to, or are benefiting from, the Russian decision-makers responsible for the annexation of Crimea or the destabilisation of Eastern-Ukraine. (3) On 25 July 2014, the Council adopted Decision 2014/499/CFSP (3) which amends Decision 2014/145/CFSP and provides for amended listing criteria to allow for the listing of natural or legal persons who actively provide material or financial support to, or are benefiting from, the Russian decision-makers responsible for the annexation of Crimea or the destabilisation of Eastern-Ukraine. (4) That measure falls within the scope of the Treaty and, therefore, notably with a view to ensuring its uniform application in all Member States, regulatory action at the level of the Union is necessary in order to implement it. (5) Regulation (EU) No 269/2014 should therefore be amended accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Article 3(1) of Regulation (EU) No 269/2014 is replaced by the following: 1. Annex I shall include: (a) natural persons responsible for, actively supporting or implementing, actions or policies which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, or stability or security in Ukraine or which obstruct the work of international organisations in Ukraine, and natural or legal persons, entities or bodies associated with them; (b) legal persons, entities or bodies supporting, materially or financially, actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine; (c) legal persons, entities or bodies in Crimea or Sevastopol whose ownership has been transferred contrary to Ukrainian law, or legal persons, entities or bodies which have benefited from such a transfer; or (d) natural or legal persons, entities or bodies who actively provide material or financial support to, or are benefiting from, Russian decision-makers responsible for the annexation of Crimea and Sevastopol or the destabilisation of Eastern-Ukraine. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2014. For the Council The President S. GOZI (1) OJ L 78, 17.3.2014, p. 16. (2) Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (OJ L 78, 17.3.2014, p. 6). (3) Council Decision 2014/499/CFSP of 25 July 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (see page 15 of this Official Journal).